UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:July 31, 2014 Item 1. Schedule of Investments. 361 Market Neutral Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 89.6% BASIC MATERIALS – 4.2% Carpenter Technology Corp.1 $ Compass Minerals International, Inc. Domtar Corp. Globe Specialty Metals, Inc.1 International Paper Co. Materion Corp. Minerals Technologies, Inc. 72 Monsanto Co. 41 PPG Industries, Inc. 63 Praxair, Inc.1 COMMUNICATIONS – 3.6% 26 Amazon.com, Inc.*1 95 Anixter International, Inc.1 Blucora, Inc.*1 Blue Nile, Inc.*1 Corning, Inc. Harris Corp. Juniper Networks, Inc.*1 Perficient, Inc.* Rackspace Hosting, Inc.*1 86 TripAdvisor, Inc.* 98 Viacom, Inc. - Class B1 CONSUMER, CYCLICAL – 10.7% 56 Buffalo Wild Wings, Inc.* Copart, Inc.*1 Delphi Automotive PLC2 Fastenal Co.1 83 Fossil Group, Inc.*1 Francesca's Holdings Corp.*1 Harley-Davidson, Inc.1 Hibbett Sports, Inc.* HNI Corp. iRobot Corp.* Life Time Fitness, Inc.* Lumber Liquidators Holdings, Inc.*1 Mattel, Inc. Men's Wearhouse, Inc.1 Michael Kors Holdings Ltd.*1, 2 Mobile Mini, Inc. Multimedia Games Holding Co., Inc.* 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) PACCAR, Inc.1 $ Signet Jewelers Ltd.2 SkyWest, Inc. Stage Stores, Inc.1 Standard Motor Products, Inc. Starwood Hotels & Resorts Worldwide, Inc. Tempur Sealy International, Inc.* Toro Co.1 84 UniFirst Corp. 34 W.W. Grainger, Inc.1 Wal-Mart Stores, Inc.1 Walgreen Co. Winnebago Industries, Inc.* Yum! Brands, Inc. CONSUMER, NON-CYCLICAL – 19.7% Altria Group, Inc.1 Analogic Corp. Annie's, Inc.* Archer-Daniels-Midland Co.1 Avon Products, Inc. B&G Foods, Inc.1 94 Brown-Forman Corp. - Class B1 Cal-Maine Foods, Inc. Campbell Soup Co. Cantel Medical Corp. Centene Corp.*1 93 Clorox Co. Coca-Cola Co. Colgate-Palmolive Co.1 CONMED Corp.1 CoreLogic, Inc./United States* Corporate Executive Board Co.1 Covance, Inc.*1 DeVry, Inc.1 Estee Lauder Cos., Inc. - Class A1 ExlService Holdings, Inc.* General Mills, Inc.1 Healthcare Services Group, Inc.1 Helen of Troy Ltd.*2 HMS Holdings Corp.* Hormel Foods Corp.1 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) IDEXX Laboratories, Inc.* $ Impax Laboratories, Inc.* Ingredion, Inc.1 ITT Educational Services, Inc.*1 82 JM Smucker Co. Kellogg Co.1 78 Kimberly-Clark Corp.1 Lannett Co., Inc.* Ligand Pharmaceuticals, Inc.*1 Magellan Health, Inc.* Mastercard, Inc. - Class A1 McCormick & Co., Inc. Medifast, Inc.*1 Monster Beverage Corp.*1 Navigant Consulting, Inc.* 92 PepsiCo, Inc. Prestige Brands Holdings, Inc.* Procter & Gamble Co. Repligen Corp.* Reynolds American, Inc. 89 Sanderson Farms, Inc. Scotts Miracle-Gro Co. - Class A1 Snyder's-Lance, Inc.1 Stryker Corp.1 Sysco Corp. Thoratec Corp.* TreeHouse Foods, Inc.* TrueBlue, Inc.*1 Tupperware Brands Corp.1 Tyson Foods, Inc. - Class A ENERGY – 8.9% Baker Hughes, Inc. Basic Energy Services, Inc.* Cabot Oil & Gas Corp.1 Carrizo Oil & Gas, Inc.* Cloud Peak Energy, Inc.* Comstock Resources, Inc. Denbury Resources, Inc. Diamond Offshore Drilling, Inc. Dril-Quip, Inc.* Ensco PLC - Class A2 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) 74 EOG Resources, Inc. $ 86 EQT Corp.1 Flotek Industries, Inc.* Geospace Technologies Corp.*1 Gulfport Energy Corp.*1 Halliburton Co. Matrix Service Co.* Newfield Exploration Co.* Noble Energy, Inc. 83 Occidental Petroleum Corp. Pioneer Energy Services Corp.* Range Resources Corp. 75 Schlumberger Ltd.2 Southwestern Energy Co.*1 Stone Energy Corp.* Swift Energy Co.* Synergy Resources Corp.* Tesco Corp.1, 2 FINANCIAL – 2.1% EPR Properties - REIT Franklin Resources, Inc. Government Properties Income Trust - REIT HCI Group, Inc.1 Outerwall, Inc.*1 T. Rowe Price Group, Inc. 38 Visa, Inc. - Class A1 INDUSTRIAL – 22.4% 58 3M Co.1 Acuity Brands, Inc. Advanced Energy Industries, Inc.* Aerovironment, Inc.* Alliant Techsystems, Inc. AMETEK, Inc.1 Applied Industrial Technologies, Inc. AZZ, Inc. Brady Corp. - Class A Briggs & Stratton Corp. Bristow Group, Inc. Calgon Carbon Corp.* Carlisle Cos., Inc. 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) 81 Caterpillar, Inc. $ Celadon Group, Inc. CIRCOR International, Inc.1 CSX Corp. 58 Cummins, Inc.1 Danaher Corp.1 95 Dover Corp. Drew Industries, Inc. Dycom Industries, Inc.*1 EMCOR Group, Inc. Emerson Electric Co.1 EnerSys1 Expeditors International of Washington, Inc.1 Fluor Corp.1 Forward Air Corp. Franklin Electric Co., Inc. Garmin Ltd.2 Harsco Corp.1 Hillenbrand, Inc. 89 Honeywell International, Inc.1 Hub Group, Inc. - Class A* II-VI, Inc.* Itron, Inc.* Joy Global, Inc. 75 Kansas City Southern KBR, Inc. Knight Transportation, Inc.1 Lindsay Corp.1 93 Littelfuse, Inc. Matson, Inc. Methode Electronics, Inc. MSA Safety, Inc. Nordson Corp.1 Orbital Sciences Corp.* Pall Corp. 71 Parker Hannifin Corp.1 90 Raytheon Co.1 Regal-Beloit Corp. 73 Rockwell Automation, Inc.1 95 Ryder System, Inc. Sonoco Products Co. Sturm Ruger & Co., Inc.1 Textron, Inc. 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Timken Co. $ Trimble Navigation Ltd.*1 83 Union Pacific Corp.1 Werner Enterprises, Inc. Worthington Industries, Inc. TECHNOLOGY – 12.0% Acxiom Corp.* Altera Corp. Analog Devices, Inc.1 Applied Materials, Inc. Avago Technologies Ltd.1, 2 Broadcom Corp. - Class A1 Cirrus Logic, Inc.*1 Cypress Semiconductor Corp.1 Ebix, Inc.1 Electronic Arts, Inc.*1 Fair Isaac Corp. Fairchild Semiconductor International, Inc.*1 Informatica Corp.*1 Insight Enterprises, Inc.* International Rectifier Corp.*1 Intersil Corp. - Class A1 KLA-Tencor Corp. Kulicke & Soffa Industries, Inc.*1 Linear Technology Corp.1 Manhattan Associates, Inc.* Microchip Technology, Inc.1 Micron Technology, Inc.* Microsemi Corp.* NVIDIA Corp.1 QUALCOMM, Inc.1 90 SanDisk Corp. Semtech Corp.*1 Silicon Laboratories, Inc.* Synaptics, Inc.* Texas Instruments, Inc. Xilinx, Inc. UTILITIES – 6.0% ALLETE, Inc. American States Water Co. 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UTILITIES (Continued) Atmos Energy Corp. $ Avista Corp. Black Hills Corp. CMS Energy Corp. El Paso Electric Co. National Fuel Gas Co. New Jersey Resources Corp. Northwest Natural Gas Co. PNM Resources, Inc. Southwest Gas Corp. TECO Energy, Inc. UIL Holdings Corp. Vectren Corp. TOTAL COMMON STOCKS (Cost $2,530,869) SHORT-TERM INVESTMENTS – 9.2% Fidelity Institutional Money Market Fund, 0.05%3 TOTAL SHORT-TERM INVESTMENTS (Cost $250,956) TOTAL INVESTMENTS – 98.8% (Cost $2,781,825) Other Assets in Excess of Liabilities – 1.2% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (49.9)% EXCHANGE-TRADED FUNDS – (49.9)% ) iShares Russell 2000 ETF ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) TOTAL SECURITIES SOLD SHORT (Proceeds $1,261,045) $ ) ETF – Exchange-Traded Fund PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 361 Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of July 31, 2014 (Unaudited) 2 Foreign security denominated in U.S. Dollars. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. 361 Market Neutral Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value at Value at Appreciation Long (Short) Description Date Trade Date July 31, 2014 (Depreciation) NASDAQ 100 E-Mini Index September 2014 $ $ $ 3 E-Mini S&P 500 Index September 2014 ) TOTAL FUTURES CONTRACTS $ $ $ ) See accompanying Notes to Schedule of Investments. 361 Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS – 19.3% iShares 0-5 Year TIPS Bond ETF $ iShares 1-3 Year Treasury Bond ETF PIMCO 1-5 Year U.S. TIPS Index Exchange-Traded Fund PIMCO Enhanced Short Maturity Exchange-Traded Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $117,907,445) SHORT-TERM INVESTMENTS – 81.1% Fidelity Institutional Money Market Fund, 0.05%1 TOTAL SHORT-TERM INVESTMENTS (Cost $494,382,241) TOTAL INVESTMENTS – 100.4% (Cost $612,289,686) Liabilities in Excess of Other Assets – (0.4)% ) TOTAL NET ASSETS – 100.0% $ ETF – Exchange-Traded Fund TIPS – Treasury Inflation-Protected Securities 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. 361 Global Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 94.7% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $44,951,486) TOTAL INVESTMENTS – 94.7% (Cost $44,951,486) Other Assets in Excess of Liabilities – 5.3% TOTAL NET ASSETS – 100.0% $ 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. 361 Global Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value at Value at Appreciation Long (Short) Description Date Trade Date July 31, 2014 (Depreciation) CAC 40 Index August 2014 $ $ $ ) 23 DAX Index September 2014 ) Euro STOXX 50 Index September 2014 ) 64 FTSE 100 Index September 2014 ) 64 Russell 2000 Mini Index September 2014 ) 39 E-Mini S&P MidCap 400 Index September 2014 ) E-Mini S&P 500 Index September 2014 ) TOTAL FUTURES CONTRACTS $ $ $ ) See accompanying Notes to Schedule of Investments. 361 Global Macro Opportunity Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 3.7% BASIC MATERIALS – 0.2% 21 CF Industries Holdings, Inc. $ COMMUNICATIONS – 0.4% 42 Qihoo 360 Technology Co., Ltd. - ADR* Symantec Corp. CONSUMER, NON-CYCLICAL – 0.8% 59 Cooper Cos., Inc. Quest Diagnostics, Inc. ENERGY – 0.7% Anadarko Petroleum Corp. INDUSTRIAL – 0.4% 60 Landstar System, Inc. 52 Thermo Fisher Scientific, Inc. TECHNOLOGY – 1.2% 34 International Business Machines Corp. NetApp, Inc. VMware, Inc. - Class A* TOTAL COMMON STOCKS (Cost $97,118) EXCHANGE-TRADED FUNDS – 77.8% Consumer Staples Select Sector SPDR Fund Energy Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares China Large-Cap ETF iShares JP Morgan USD Emerging Markets Bond ETF1 iShares MSCI Australia ETF iShares MSCI EAFE ETF iShares MSCI Emerging Markets ETF iShares Russell 2000 ETF Materials Select Sector SPDR Fund PowerShares DB Base Metals Fund* SPDR S&P rust1 Technology Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $2,039,863) $ 361 Global Macro Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of July 31, 2014 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 28.0% Fidelity Institutional Money Market Fund, 0.05%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $723,091) TOTAL INVESTMENTS – 109.5% (Cost $2,860,072) Liabilities in Excess of Other Assets – (9.5)% ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (2.0)% EXCHANGE-TRADED FUNDS – (2.0)% ) iShares iBoxx $High Yield Corporate Bond Fund ) ) SPDR Barclays High Yield Bond ETF ) TOTAL SECURITIES SOLD SHORT (Proceeds $52,912) $ ) ADR – American Depository Receipt ETF – Exchange-Traded Fund * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. 361 Global Macro Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of July 31, 2014 (Unaudited) FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value at Value at Appreciation Long (Short) Description Date Trade Date July 31, 2014 (Depreciation) 2 CBOE Volatility Index August 2014 $ $ $ 4 Euro STOXX 50 Index September 2014 ) 2 E-Mini S&P 500 Index September 2014 ) E-Mini S&P 500 Index September 2014 ) ) TOTAL FUTURES CONTRACTS $ $ $ ) See accompanying Notes to Schedule of Investments. 361 Funds NOTES TO SCHEDULE OF INVESTMENTS July 31, 2014 (Unaudited) Note 1 – Organization 361 Market Neutral Fund (formerly known as the 361 Long/Short Equity Fund) (“Market Neutral” or “Market Neutral Fund”), 361 Managed Futures Strategy Fund (“Managed Futures Strategy” or “Managed Futures Strategy Fund”), 361 Global Managed Futures Strategy Fund (“Global Managed Futures Strategy” or “Global Managed Futures Strategy Fund”) and 361 Global Macro Opportunity Fund (“Global Macro Opportunity” or “Global Macro Opportunity Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Market Neutral Fund’s primary investment objective is to outperform the S&P 500 Index but with lower volatility and a low correlation to that Index.As a secondary objective, the Market Neutral Fund also seeks to outperform the HFRX Equity Hedge Index. The Fund commenced investment operations on December 20, 2011, with two classes of shares, Class A and Class I. The Managed Futures Strategy Fund’s primary investment objective is to seek positive absolute returns that have a low correlation to the returns of broad stock and bond markets. The Fund commenced investment operations on December 20, 2011, with two classes of shares, Class A and Class I. The Global Managed Futures Strategy Fund’s primary investment objective is to seek positive absolute returns that have a low correlation to the returns of global stock and bond markets. The Fund commenced investment operations on February 12, 2014, with two classes of shares, Class A and Class I. The Global Macro Opportunity Fund’s primary investment objective is to seek long–term positive absolute return. The Fund commenced investment operations on June 30, 2014, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends, liquidation, income and expenses, except class specific expenses, subject to the approval of the Trustees. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded.The daily settlement prices for financial futures are provided by an independent source.Options are valued at the last quoted sales price, if no sale was reported on that date, the last quoted bid price is used.Open-end mutual fund investments (including money market funds) are valued at net asset value.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. 361 Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued July 31, 2014 (Unaudited) A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Funds’ advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Options The Funds may write or purchase options contracts primarily to enhance the Funds’ returns or reduce volatility. In addition, the Funds may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions. The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the options contracts. (c) Stock Index Futures The Funds may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Funds’ agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading.Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract. Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments. The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. 361 Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued July 31, 2014 (Unaudited) (d) Short Sales The Funds may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium or interest fee, which is recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. (e) Money Market Investments The Managed Futures Strategy Fund and the Global Macro Opportunity Fund invest a significant amount (81.1% and 28.0%, respectively, as of July 31, 2014) in the Fidelity Institutional Money Market Fund (“FMPXX”).FMPXX invests in U.S. dollar-denominated money market securities of domestic and foreign issuers rated in the highest category by at least two nationally recognized rating services or by one if only one rating service has rated a security, or, if unrated, determined to be of equivalent quality by Fidelity Management & Research Company, U.S. Government securities and repurchase agreements. FMPXX may invest more than 25% of its total assets in the financial services sector.FMPXX invests in compliance with industry-standard regulatory requirements for money market funds for the quality, maturity, and diversification of investments. An investment in FMPXX is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although FMPXX seeks to preserve the value of investment at $1.00 per share, it is possible to lose money by investing in FMPXX. FMPXX files complete Semi-Annual and Annual Reports with the U.S. Securities and Exchange Commission for semi-annual and annual periods of each fiscal year on Form N-CSR. The Forms N-CSR are available on the website of the U.S. Securities and Exchange Commission at www.sec.gov, and may also be viewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The Global Managed Futures Strategy Fund invests a significant amount (94.7% as of July 31, 2014) in the UMB Money Market Fiduciary.The UMB Money Market Fiduciary acts as a bank deposit for the Fund, providing an interest bearing account for short-term investment purposes.This investment vehicle is not publically traded on open markets. (f) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Income and expenses of the Fund are allocated on a pro rata basis to each class of shares, except for distribution and service fees, which are unique to each class of shares.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. 361 Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued July 31, 2014 (Unaudited) Note 3 – Federal Income Taxes At July 31, 2014, the cost of investments on a tax basis and gross unrealized appreciation (depreciation) on investments for federal income tax purposes were as follows: Market Neutral Fund Managed Futures Strategy Fund Global Managed Futures Strategy Fund Global Macro Opportunity Fund Cost of investments $ Gross unrealized appreciation $ $ $
